


Exhibit 10.20

 

TRAVELCENTERS OF AMERICA LLC

 

RESTRICTED SHARE AGREEMENT

 

This Restricted Share Agreement (this “Agreement”) is made as of
                      ,         , between                                       
(the “Recipient”) and TravelCenters of America LLC (the “Company”).

 

In consideration of the mutual promises and covenants contained in this
Agreement, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Grant of Shares.  Subject to the terms
and conditions hereinafter set forth and the terms and conditions of the Amended
and Restated TravelCenters of America LLC 2007 Equity Compensation Plan, as it
may be amended from time to time (the “Plan”), the Company hereby grants to the
Recipient, effective as of the date of this Agreement,                      of
its limited liability company interests represented by common shares, no par
value per share.  The shares so granted are hereinafter referred to as the
“Shares,” which term shall also include any shares of the Company issued to the
Recipient by virtue of his or her ownership of the Shares, by share dividend,
share split, recapitalization or otherwise.

 

2.                                      Vesting; Forfeiture of Shares.

 

(a)                                 Subject to Sections 2(b) and 2(c) hereof,
the Shares shall vest one-fifth of the total number of Shares as of the date
hereof and as to a further one-fifth of such total number of Shares on each
anniversary of the date hereof for the next four calendar years.  Any Shares not
vested as of any date are herein referred to as “Unvested Shares.”

 

(b)                                 Subject to Section 2(c) hereof, at the
option of the Company and in the event the Recipient ceases to render
significant services, whether as an employee or otherwise, to (i) the Company,
(ii) the entity which is the manager or shared services provider to the
Company or an entity controlled by, under common control with or controlling
such entity (collectively, the “Manager”), or (iii) an affiliate of the Company
(which shall be deemed for such purpose to include any other entity to which the
Manager is the manager or shared services provider), all or any portion of the
Unvested Shares shall be forfeited by the Recipient as of the date the Recipient
ceases to render such services.  The Company may exercise such option by
delivering or mailing to the Recipient (or his or her estate), at any time after
the Recipient has ceased to render such services, a written notice of exercise
of such option.  Such notice shall specify the number of Unvested Shares to be
forfeited.

 

(c)                                  Notwithstanding anything in this Agreement
to the contrary, immediately upon the occurrence of an Acceleration Event (as
defined below), all of the Unvested Shares shall vest and any forfeiture or
other rights of the Company described in Section 2(b) shall lapse in their
entirety, and such vesting and lapse of forfeiture or other

 

--------------------------------------------------------------------------------


 

Company rights shall also immediately apply to each other common share, no par
value per share, of the Company previously granted to the Recipient which then
remains subject to comparable restrictions and rights.  For purposes of this
Section 2(c), an Acceleration Event shall be deemed to occur immediately upon
the occurrence of any of the following events: a Change in Control, a
Termination Event (as each such term is defined in Exhibit A hereto) or the
death of the Recipient.

 

3.                                      Legends.  Share certificates, if any,
evidencing the Shares shall prominently bear a legend in substantially the
following terms:

 

“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED PURSUANT TO AN EQUITY
COMPENSATION PLAN MAINTAINED BY THE COMPANY.  THESE SHARES MAY BE SUBJECT TO
TRANSFER AND/OR VESTING RESTRICTIONS, AND UNVESTED SHARES ARE SUBJECT TO
REPURCHASE RIGHTS AND FORFEITURE CONDITIONS CONTAINED IN THE PLAN, THE RELATED
GRANT OF SHARES OR AN AGREEMENT BETWEEN THE COMPANY AND THE INITIAL HOLDER OF
THESE SHARES.  A COPY OF APPLICABLE RESTRICTIONS, REPURCHASE RIGHTS AND
FORFEITURE CONDITIONS WILL BE FURNISHED TO THE HOLDER OF THIS CERTIFICATE
WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF THE COMPANY.”

 

In the event that the Shares are not evidenced by share certificates, the share
books and records of the Company shall contain a notation in substantially the
following terms:

 

“THE SHARES COVERED BY THIS STATEMENT WERE ISSUED PURSUANT TO AN EQUITY
COMPENSATION PLAN MAINTAINED BY THE COMPANY.  THESE SHARES MAY BE SUBJECT TO
TRANSFER AND/OR VESTING RESTRICTIONS, AND UNVESTED SHARES ARE SUBJECT TO
REPURCHASE RIGHTS AND FORFEITURE CONDITIONS CONTAINED IN THE PLAN, THE RELATED
GRANT OF SHARES OR AN AGREEMENT BETWEEN THE COMPANY AND THE INITIAL HOLDER OF
THESE SHARES.  A COPY OF APPLICABLE RESTRICTIONS, REPURCHASE RIGHTS AND
FORFEITURE CONDITIONS WILL BE FURNISHED TO THE HOLDER OF THE SHARES COVERED BY
THIS STATEMENT WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF THE COMPANY.”

 

Certificates evidencing Shares and Shares not evidenced by certificates shall
also bear or contain, as applicable, legends and notations as may be required by
the Plan or the Company’s Limited Liability Company Agreement or Bylaws, each as
in effect from time to time, or as the Company may otherwise determine
appropriate.

 

Promptly following the request of the Recipient with respect to any Shares (or
any other common share, no par value per share, of the Company previously
granted to the Recipient) which have become vested, the Company shall take, at
its sole cost and expense, all such actions

 

2

--------------------------------------------------------------------------------


 

as may be required to permit the Recipient to resell such shares including,
without limitation, providing to the Company’s transfer agent certificates of
officers of the Company, and opinions of counsel and/or filing an appropriate
registration statement, and taking all such other actions as may be required to
remove the legends set forth above with respect to transfer and vesting
restrictions from the certificates evidencing such shares and, if applicable,
from the share books and records of the Company.  The Company shall reimburse
the Recipient, promptly upon the receipt of a request for payment, for all
expenses (including legal expenses) reasonably incurred by the Recipient in
connection with the enforcement of the Recipient’s rights under this paragraph.

 

4.                                      Tax Withholding.   To the extent
required by law, the Company shall withhold or cause to be withheld income and
other taxes incurred by the Recipient by reason of a grant of Shares, and the
Recipient agrees that he or she shall upon request of the Company pay to the
Company an amount sufficient to satisfy its tax withholding obligations from
time to time (including as Shares become vested) as the Company may request.

 

5.                                      Miscellaneous.

 

(a)                                 Amendments.  Neither this Agreement nor any
provision hereof may be changed or modified except by an agreement in writing
executed by the Recipient and the Company; provided, however, that any change or
modification that does not adversely affect the rights hereunder of the
Recipient, as they may exist immediately prior to the effective date of such
change or modification, may be adopted by the Company without an agreement in
writing executed by the Recipient, and the Company shall give the Recipient
written notice of such change or modification reasonably promptly following the
adoption of such change or modification.

 

(b)                                 Binding Effect of the Agreement.  This
Agreement shall inure to the benefit of, and be binding upon, the Company, the
Recipient and their respective estates, heirs, executors, transferees,
successors, assigns and legal representatives.

 

(c)                                  Provisions Separable.  In the event that
any of the terms of this Agreement shall be or become or is declared to be
illegal or unenforceable by any court or other authority of competent
jurisdiction, such terms shall be null and void and shall be deemed deleted from
this Agreement, and all the remaining terms of this Agreement shall remain in
full force and effect.

 

(d)                                 Notices.  Any notice in connection with this
Agreement shall be deemed to have been properly delivered if it is in writing
and is delivered by hand or by facsimile transmission or sent by registered
certified mail, postage prepaid, to the party addressed as follows, unless
another address has been substituted by notice so given:

 

To the Recipient:

 

To the Recipient’s address as set forth on the signature page hereof.

 

 

 

To the Company:

 

TravelCenters of America LLC

 

 

Two Newton Place

 

3

--------------------------------------------------------------------------------


 

 

 

255 Washington Street, Suite 300

 

 

Newton, MA 02458

 

 

Attn: Secretary

 

(e)                                  Construction.  The headings and subheadings
of this Agreement have been inserted for convenience only, and shall not affect
the construction of the provisions hereof.  All references to sections of this
Agreement shall be deemed to refer as well to all subsections which form a part
of such section.

 

(f)                                   Employment Agreement.  This Agreement
shall not be construed as an agreement by the Company, the Manager or any
affiliate of the Company or the Manager to employ the Recipient, nor is the
Company, the Manager or any affiliate of the Company or the Manager obligated to
continue employing the Recipient by reason of this Agreement or the grant of
Shares to the Recipient hereunder.

 

(g)                                  Applicable Law.  This Agreement shall be
construed and enforced in accordance with the laws of The Commonwealth of
Massachusetts.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or caused
this Agreement to be executed, under seal, as of the date first above written.

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

RECIPIENT:

 

 

 

 

 

[Name]

 

[Address]

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

A “Change in Control” shall be deemed to have occurred if any of the events set
forth in any one of the following paragraphs shall have occurred:

 

(a)                                 any Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing 50% or
more of either the then outstanding common shares of the Company or the combined
voting power of the Company’s then outstanding securities, excluding any Person
who becomes such a Beneficial Owner in connection with a transaction described
in paragraph (c)(i) below;

 

(b)                                 the following individuals cease for any
reason to constitute a majority of the number of Directors then serving:
individuals who, on the date of the Agreement, constitute the Board and any new
Director (other than a Director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of Directors) whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved or recommended by a vote of at least two-thirds (2/3)
of the Directors then in office who either were Directors on the date of the
Agreement or whose appointment, election or nomination for election was
previously so approved or recommended;

 

(c)                                  there is consummated a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other entity, other than (i) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 50% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 50% or more of the combined
voting power of the Company’s then outstanding securities; or

 

(d)                                 the shareholders of the Company approve a
plan of complete liquidation or dissolution of the Company or there is
consummated an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least 50% of the combined voting power of the voting securities of which are
owned by shareholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale.

 

A “Termination Event” shall occur if Reit Management & Research LLC (or any
entity controlled by, under common control with or controlling Reit Management &
Research LLC) ceases to be the manager or shared services provider to the
Company.

 

6

--------------------------------------------------------------------------------


 

For purposes of the definitions set forth on this Exhibit A, the following
definitions shall apply, with capitalized terms used but not defined in this
Exhibit A having the meaning set forth in the Plan:

 

“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

 

“Agreement” shall mean the Restricted Share Agreement to which this Exhibit A is
attached.

 

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

 

“Director” is a member of the Board of Directors of the Company.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities and (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of shares of the Company.

 

7

--------------------------------------------------------------------------------
